Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/541517 application originally filed December 03, 2021.
Claims 1-22, filed December 03, 2021, are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-22 are indefinite to the terms “controlled, controlling, control” “one or more parameters” or “means of a number parameters” due to the terms are unclear to defining a specific structure or specific process that explains how the parameters are “controlled, controlling, control”.  The claims fail to define a “controller” or “control unit” or “device” or “apparatus” that aids to the means “of a number of parameters”.  The claims should clearly define the structure that provides the results of parameters.  Further explanation and/or amending of the claims are required.
Regarding Claims 1-22, it is unclear as to the phrase “data from said analysis is used to control one or more parameters” making the claims indefinite.  This phrase fails to provide the particular “structure” that provides “data” or collects “data”.  Further clarification and/or amending of the claims are required.
Regarding Claim 7, it is unclear as to the phrase “fine feed”, “small feed”, “main feed” or “coarse feed” making the claim indefinite.  Due to the numerous interpretations of “fine”, “small”, “main” or “coarse” it is unclear as what defines these terms.  It is unclear if it defined by the type of material, a measured amount, a chemical difference, a physical difference, etc.   Applicants should further define the terms in the claims.  Further clarification and/or amending of the claim is required.
Regarding Claim 7, it is unclear as to the term “first size” making the claim indefinite.  Due to the numerous interpretations of “first size” it is unclear as what defines this term.  It is unclear if it defined by the type of material, a measured amount, a chemical difference, a physical difference, etc.   Applicants should further define the terms in the claims.  Further clarification and/or amending of the claim is required.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chornet et al. (US 2010/0051875) hereinafter “Chornet” in view of Pond et al. (WO 2012/109490 A2) hereinafter “Pond”.
Regarding Claims 1-17 and 22
	Chornet discloses in the abstract, a method of producing and treating synthesis gas in which a biomass-rich material is gasified in a gasifier containing a fluidized bed at a temperature that does not exceed 750° C. to produce a crude synthesis gas product. The crude synthesis gas then is quenched, scrubbed, and then subjected to at least one adsorption step to provide a clean synthesis gas. The clean synthesis gas then may be reformed catalytically to provide a synthesis gas with a desired H2:CO ratio, and/or may be employed in the synthesis of desired chemicals.
	Chornet discloses in paragraph 0013, biomass-rich materials which may be gasified in accordance with the present invention include, but are not limited to, homogeneous biomass-rich materials, non-homogeneous biomass-rich materials, heterogeneous biomass-rich materials, and urban biomass.  Chornet discloses in paragraph 0014, homogeneous biomass-rich materials are biomass-rich materials which come from a single source. Such materials include, but are not limited to, materials from coniferous trees or deciduous trees of a single species, agricultural materials from a plant of a single species, such as hay, corn, or wheat, for example, primary sludge from wood pulp, and wood chips.  Chornet discloses in paragraph 0015, non-homogeneous biomass-rich materials in general are materials which are obtained from plants of more than one species. Such materials include, but are not limited to, forest residues from mixed species, and tree residues from mixed species obtained from debarking operations or sawmill operations.  Chornet discloses in paragraph 0016, heterogeneous biomass-rich materials in general are materials that include biomass and non-biomass materials such as plastics, metals, and/or contaminants such as sulfur, halogens, or non-biomass nitrogen contained in compounds such as inorganic salts or organic compounds. Examples of such heterogeneous biomass-rich materials include, but are not limited to, urban biomass such as municipal solid waste, such as refuse derived fuel, solid recovered fuel, sewage sludge, used electrical transmission poles and railroad ties, which may be treated with creosote, pentachlorophenol, or copper chromium arsenate, and wood from construction and demolition operations which may contain one of the above chemicals as well as paints and resins.  
	Chornet discloses in paragraph 0084, depending upon the composition of the feedstock, two systems for feeding the biomass to the gasifier were used. The first system included a conveyor screw or conveyor belt that transports the feedstock (such as, for example, shredded wood, demolition wood, or wood obtained from electrical poles, railroad ties, and the like as described in Example 1 hereinbelow) from a storage area to a first lock hopper.
	Chornet discloses in paragraph 0107, refuse derived fuel, or RDF, is the residue obtained subjecting municipal solid waste, i.e., residential garbage, to primary shredding, sorting, composting, and separation of the composted fraction.  
	Chornet discloses in paragraph 0061, the gasification of the biomass rich material is effected in the fluidized bed section (7 b) of the gasifier (7) under low severity conditions. The gasification of the biomass rich material is effected at a temperature that does not exceed 750° C., and a pressure that does not exceed 10 atm. As a result of such gasification, a crude synthesis gas is produced, which contains in addition to CO and H2, light hydrocarbons and impurities such as tars, pyrolytic carbon fines, char (carbon coated inorganics present in feedstock) and other solid residues, and ammonia.
	Pond discloses in paragraph 0036, the synthesis gas (syngas) is further cleaned through quenching and scrubbing.
	It is to be noted, Chornet discloses in paragraphs 0107-0111, various parameters of the gasification and solid recovered fuel but fails to specifically teach the process of analyzing the parameters in order to control the process.
	However, Pond discloses in the abstract, a waste stream collection, processing and gasification system (700) obtains waste from a variety of sources (702). Waste from the various sources (702) is transported via carts (704) to a collection station. At the collection station, various measurements and observations (706) may be made on a cart-by-cart basis. These measurements and observations may be recorded on a processor (708). This information is used by the processor (708) to develop statistical information regarding the waste stream or a waste stream model (710).
	Pond further discloses on page 4 paragraph 0003, a fundamental recognition is that the system is best optimized not by reference to static assumptions but, rather, based on understanding of variations of the waste stream over time and through rigorous data collection and analyses. Through this understanding of existing processes fuel can be generated from the waste stream, and produce syngas that can be optimized with respect to such variations. This involves 1 ) monitoring and modeling the waste stream volume and composition over time, 2) selective waste processing/assessments to obtain stock from which to produce fuel 3) selective processing of the stock, including drying and pelletizing, to produce an engineered fuel, and 4) controlling gasification and generator operation for optimal results. Each of these aspects is discussed in turn below. It will be appreciated that the utility of the invention lies largely in defining an approach that allows for optimizing processing for a variety of waste stream volumes and compositions, not in identifying the optimal parameter values for any specific, momentary waste stream volume and composition. 
	Pond further discloses on pages 8-14, discloses the various data collection and analyses of waste processing/collection, simulation of drying, and simulation of gasification.  Pond discloses various types of data collected is chloride gasses, ash content, moisture content, combustible gasses.  Pond further discloses on pages 14-19, monitor and analyzing various treatment conditions of gasification, including temperature and pressure, flow, variable characteristics.
	Pond discloses in Fig. 7 and on pages 19-22, a waste stream collection, processing and gasification system 700 in accordance with the present invention. The illustrated system obtains waste from a variety of sources 702. At the collection station, various measurements and observations may be made on a cart-by-cart basis, as generally indicated at box 706. For example, these measurements and observations may include a weight of the waste, a moisture content of the waste, a density of the waste, and a composition of the waste. These measurements and observations may be recorded on a processor 708 such as one or more computers. This information may be entered into the processor 708 by one or more users or automatically transferred to the processor 708 by measurement instruments. In some cases, previously obtained information may be used in analyzing waste from a cart. Thus, for example, a technician may estimate the proportions of different waste components in a load based on visual inspection or otherwise, and use statistically derived information to determine information regarding weight, density, moisture content, fuel BTU value, ash content, and the like.  In the start-up phase, which may be conducted at least in-part prior to operation of the gasification process, waste materials may be analyzed over time to develop a model, as described above, defining characteristics of the waste stream as a function of location, time of day, season of the year, and the like.   As noted above, it may be useful to compile separate waste stream components and to separately process waste stream components using multiple reactors. For example, this may be useful in order to tune processing parameters for different waste stream components, to allow for scalability of the process, and/or to provide redundancy to accommodate repairs, maintenance and experimentation.  The waste from the carts 704 defines a waste stream 712. The waste stream 712 may be physically separated into separate components or processed in an orderly fashion using statistical arrival data to establish an order, for example, including one or more animal waste components, one or more concession waste components, and one or more paper stock components processed in that order or separated then processed. These components are then processed (714) to provide one or more fuel stocks (716). For example, such processing may involve mixing waste stream components in desired portions, drying the resulting fuel stock, compressing the fuel stock, shredding and/or pulverizing the material and forming the fuel stock into desired sizes, shapes or textures of fuel.  The fuel may then be further processed (718) and introduced into one or more reactors (720). For example, the fuel processing may involve further compressing or dimensioning texturing of the fuel, treating the fuel with additive agents or the like, heating the fuel, etc. The fuel may then be processed at one or more reactors. For example, a hydrolysis reactor and/or a multi-stage downdraft gasification reactor may be employed individually or in series. The processor 708 may control a number of processing parameters depending, for example, on the characteristics of the waste stream or resulting fuel. For example, the processor may control: a pre-heat temperature of the fuel; the amount of air/oxygen introduced into the reactor per pound of fuel; or the location, number, direction, and output of air injection nozzles 722, and the operating parameters of any other reactor components 724 such as reactor bed agitation components. The processor may also control the timing and operation of motors that control the reduction zone and the speed at which the ash is processed/moved through the reactor. The processor may also control the height of the material inside of the gasifier feed the reactor to retain the material height that best retains temperature, pressure, and throughput for the reactor.  The gasifier 708 may communicate information related to fill to Fuel Processing 718 conveyances that may determine where and the quantities of fuel necessary to be delivered to continue operation. This information may be used to analyze and optimize the overall process over time.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to analyzing the parameters of the process of conveying solid recovered fuel and gasification of the fuel of the process of Chornet, as taught by Pond.  The motivation to do so is to analyzing the parameters of the process of conveying solid recovered fuel and gasification of the fuel in order to control the process and collect data and information.
Regarding Claims 18-21
THE FOLLOWING CLAIM INTERPRETATION IS HEREBY INCORPORATED INTO EACH AND EVERY REJECTION BELOW SET FORTH AS THOUGH FULLY SET FORTH THEREIN:
The examiner notes the claims 18-21 are set forth as product by process claims.  The product will determine patentability.  The references as more fully below cited disclose the claimed product.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). [Emphasis added by examiner]
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Chornet discloses in the abstract, a method of producing and treating synthesis gas in which a biomass-rich material is gasified in a gasifier containing a fluidized bed at a temperature that does not exceed 750° C. to produce a crude synthesis gas product. The crude synthesis gas then is quenched, scrubbed, and then subjected to at least one adsorption step to provide a clean synthesis gas. The clean synthesis gas then may be reformed catalytically to provide a synthesis gas with a desired H2:CO ratio, and/or may be employed in the synthesis of desired chemicals.
	Chornet discloses in paragraph 0013, biomass-rich materials which may be gasified in accordance with the present invention include, but are not limited to, homogeneous biomass-rich materials, non-homogeneous biomass-rich materials, heterogeneous biomass-rich materials, and urban biomass.  Chornet discloses in paragraph 0014, homogeneous biomass-rich materials are biomass-rich materials which come from a single source. Such materials include, but are not limited to, materials from coniferous trees or deciduous trees of a single species, agricultural materials from a plant of a single species, such as hay, corn, or wheat, for example, primary sludge from wood pulp, and wood chips.  Chornet discloses in paragraph 0015, non-homogeneous biomass-rich materials in general are materials which are obtained from plants of more than one species. Such materials include, but are not limited to, forest residues from mixed species, and tree residues from mixed species obtained from debarking operations or sawmill operations.  Chornet discloses in paragraph 0016, heterogeneous biomass-rich materials in general are materials that include biomass and non-biomass materials such as plastics, metals, and/or contaminants such as sulfur, halogens, or non-biomass nitrogen contained in compounds such as inorganic salts or organic compounds. Examples of such heterogeneous biomass-rich materials include, but are not limited to, urban biomass such as municipal solid waste, such as refuse derived fuel, solid recovered fuel, sewage sludge, used electrical transmission poles and railroad ties, which may be treated with creosote, pentachlorophenol, or copper chromium arsenate, and wood from construction and demolition operations which may contain one of the above chemicals as well as paints and resins.  
	Chornet discloses in paragraph 0084, depending upon the composition of the feedstock, two systems for feeding the biomass to the gasifier were used. The first system included a conveyor screw or conveyor belt that transports the feedstock (such as, for example, shredded wood, demolition wood, or wood obtained from electrical poles, railroad ties, and the like as described in Example 1 hereinbelow) from a storage area to a first lock hopper.
	Chornet discloses in paragraph 0107, refuse derived fuel, or RDF, is the residue obtained subjecting municipal solid waste, i.e., residential garbage, to primary shredding, sorting, composting, and separation of the composted fraction.  
	Chornet discloses in paragraph 0061, the gasification of the biomass rich material is effected in the fluidized bed section (7 b) of the gasifier (7) under low severity conditions. The gasification of the biomass rich material is effected at a temperature that does not exceed 750° C., and a pressure that does not exceed 10 atm. As a result of such gasification, a crude synthesis gas is produced, which contains in addition to CO and H2, light hydrocarbons and impurities such as tars, pyrolytic carbon fines, char (carbon coated inorganics present in feedstock) and other solid residues, and ammonia.
	Pond discloses in paragraph 0036, the synthesis gas (syngas) is further cleaned through quenching and scrubbing.
	It is to be noted, Chornet discloses in paragraphs 0107-0111, various parameters of the gasification and solid recovered fuel but fails to specifically teach the process of analyzing the parameters in order to control the process.
	However, Pond discloses in the abstract, a waste stream collection, processing and gasification system (700) obtains waste from a variety of sources (702). Waste from the various sources (702) is transported via carts (704) to a collection station. At the collection station, various measurements and observations (706) may be made on a cart-by-cart basis. These measurements and observations may be recorded on a processor (708). This information is used by the processor (708) to develop statistical information regarding the waste stream or a waste stream model (710).
	Pond further discloses on page 4 paragraph 0003, a fundamental recognition is that the system is best optimized not by reference to static assumptions but, rather, based on understanding of variations of the waste stream over time and through rigorous data collection and analyses. Through this understanding of existing processes fuel can be generated from the waste stream, and produce syngas that can be optimized with respect to such variations. This involves 1 ) monitoring and modeling the waste stream volume and composition over time, 2) selective waste processing/assessments to obtain stock from which to produce fuel 3) selective processing of the stock, including drying and pelletizing, to produce an engineered fuel, and 4) controlling gasification and generator operation for optimal results. Each of these aspects is discussed in turn below. It will be appreciated that the utility of the invention lies largely in defining an approach that allows for optimizing processing for a variety of waste stream volumes and compositions, not in identifying the optimal parameter values for any specific, momentary waste stream volume and composition. 
	Pond further discloses on pages 8-14, discloses the various data collection and analyses of waste processing/collection, simulation of drying, and simulation of gasification.  Pond discloses various types of data collected is chloride gasses, ash content, moisture content, combustible gasses.  Pond further discloses on pages 14-19, monitor and analyzing various treatment conditions of gasification, including temperature and pressure, flow, variable characteristics.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fronk et al. (US 2017/0009160) in the abstract, a system and method of producing syngas is provided. The system includes a low tar gasification generator that receives at least a first and second feedstock stream, such as a solid waste stream. The first and second feedstock streams are mixed and gasified to produce a first gas stream. An operating parameter is measured and a ratio of the first and second feedstock streams is changed in response to the measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771